Citation Nr: 9927282	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  94-27 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey



THE ISSUES

Entitlement to a higher rating for a left knee disability, 
initially assigned a 10 percent evaluation, effective from 
September 22, 1993.

Entitlement to a higher rating for a right ankle disability, 
initially assigned a zero percent evaluation, effective from 
September 22, 1993, and a 10 percent evaluation, effective 
from November 20, 1996.

Entitlement to an effective date earlier than September 22, 
1993, for service connection for the left knee and right 
ankle disorders.



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1984 to November 
1986.

This appeal comes to the Board of Veterans' Appeals (Board) 
from February 1994 and later RO rating decisions that granted 
service connection for residuals of left knee sprain and 
assigned a 10 percent evaluation, effective from September 
22, 1993, and granted service connection for residuals of 
right ankle fracture and assigned a zero percent evaluation, 
effective from September 22, 1993, and a 10 percent rating, 
effective from November 20, 1996.  The left knee and right 
ankle disorders are the veteran's only service-connected 
disabilities.

The issues relating to higher ratings for the veteran's left 
knee and right ankle disabilities will be addressed in the 
Remand that follows this decision.


FINDINGS OF FACT

1.  On September 22, 1993, the veteran submitted his original 
claim for VA compensation based on service connection for 
various disorders, including left knee and right ankle 
disabilities.

2.  The February 1994 RO rating decision granted service 
connection for left knee and right ankle disabilities, 
effective from September 22, 1993.

3.  VA did not receive any documents or statements from the 
veteran concerning any disability prior to September 22, 
1993.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 22, 
1993, for service connection for the left knee and right 
ankle disorders are not met.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from January 1984 to November 
1986.

Service medical records show that the veteran underwent a 
medical board evaluation in March 1986.  The report of this 
evaluation shows that the veteran sustained a fracture of the 
right medial malleolus in a motorcycle accident in October 
1985.  He was treated with closed reduction and a plaster 
splint at a private medical facility.  He did well with this 
treatment and post operative treatment, and he regained full 
range of motion of the ankle with normal strength and no 
further complaints.  It was also noted that while involved in 
the motorcycle accident he sustained a severe varus stress 
injury to the lateral ligament complex of the left knee that 
caused instability.  He underwent arthroscopic examination 
while still in service.  He was eventually found unfit for 
further military service due to lateral collateral ligament 
strain of the left knee and residuals right angle medial 
malleolar fracture, and separated from service with severance 
pay based on the severity of these disabilities, each rated 
10 percent.

On September 22, 1993, the veteran submitted his original 
claim for VA compensation based on service connection for 
disorders of the right and left knees, and right ankle.  A 
review of the evidence in the claims folder does not show 
receipt of any documents or statements from the veteran 
before September 22, 1993.

A rating decision in February 1994 granted service connection 
for left knee and right ankle disabilities, effective from 
September 22, 1993.  

B.  Legal Analysis

The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on direct service 
connection will be the day following separation from service 
or date entitlement arose if the claim is received within one 
year after separation from service, otherwise the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a),(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).

The evidence in this case shows that the veteran submitted 
his original claim for VA compensation based on disorders of 
the knees and right ankle on September 22, 1993, and the RO 
granted service-connection for the left knee and right ankle 
disorders, the veteran's only service-connected disabilities, 
from that date.  The evidence shows that the veteran 
submitted his original claim for VA compensation many years 
after his separation from service, and a review of the 
records in his claims folder does not show receipt of any 
document prior to September 22, 1993.  Since VA received no 
record concerning the veteran prior to September 22, 1993, 
and the evidence of record shows that the veteran submitted 
his original claim for VA compensation on that date, the date 
chosen by the RO for the grant of service connection for the 
left knee and right ankle disorders is correct.

While the veteran asserts that VA should award him service 
connection for the left knee and right ankle disabilities 
retroactively to the time of his separation from service 
because he was separated from service due to these medical 
disabilities, the legal criteria governing VA benefits 
provide that a specific claim, either formal or informal, in 
the form prescribed by the VA Secretary must be filed in 
writing in order to be considered a claim or application for 
VA benefits.  38 U.S.C.A. § 5101(a) (West 1991); 38 C.F.R. 
§§ 3.1(p), 3.151, 3.155 (1998); Rodriguez v. West, No. 98-
7087 (Fed. Cir. Aug. 25, 1999).

The preponderance of the evidence is against the claim for an 
effective date earlier than September 22, 1993, for the grant 
of service connection for the left knee and right ankle 
disorders, and the claim is denied.  Since the preponderance 
of the evidence is against the claim for an effective date 
earlier than September 22, 1993, for the grant of service 
connection for the left knee and right ankle disabilities, 
the benefit of the doubt doctrine is not for application with 
regard to these claims.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than September 22, 1993, for 
service connection for the left knee and right ankle 
disorders is denied.


REMAND

The September 1993 RO rating decision denied service 
connection for a right knee disability.  In March 1994, the 
veteran submitted a notice of disagreement with this 
determination.  This matter has not been made the subject of 
a statement of the case, and it should be.  Malincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995).  The Board may not address this issue until the 
veteran has been sent a statement of the case and he submits 
a substantive appeal.  38 C.F.R. § 20.200 (1998); Smallwood 
v. Brown, 10 Vet. App. 93, 97 (1997).  

On review of the file, the Board notes some disagreement in 
the clinical findings concerning the veteran's left knee and 
right ankle disabilities, as recorded in the reports of the 
October 1993, November 1996, and September 1998 VA 
examinations, and the recent private medical records.  For 
example, the 1993 and 1996 VA examination reports noted some 
limitation of motion of the left knee, whereas the 1998 
examiner reported full range of motion; in addition, the 
earlier VA examiners noted some ligamentous laxity of the 
knee, but the 1998 did not.  Also, the 1993 VA examiner 
reported that there was no functional deficit of the right 
ankle, but the private medical records and the 1996 and 1998 
VA examiners indicate that there was some limitation of 
motion of the ankle.  These discrepancies need to be 
resolved.  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  With any needed signed releases from 
the veteran, the RO should request up-to-
date copies of the records of any 
evaluation or treatment, VA or non-VA, 
that the veteran has received for his 
left knee disability and his right ankle 
disability.  All records so obtained 
should be associated with the claims 
folder.  

2.  The RO should schedule the veteran 
for an examination by an orthopedic 
specialist.  All indicated tests should 
be accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner's report 
should fully set forth all current 
complaints and pertinent clinical 
findings, and should describe in detail 
the presence or absence and the extent of 
any functional loss due to the veteran's 
left knee and right ankle disabilities.  
Consideration should be given to any loss 
due to reduced or excessive excursion, or 
due to decreased strength, speed, or 
endurance, as well as any functional loss 
due to absence of necessary structures, 
deformity, adhesion, or defective 
innervation.  In particular, the examiner 
should comment on any functional loss due 
to weakened movement, excess 
fatigability, incoordination, or pain on 
use, and should state whether any pain 
claimed by the appellant is supported by 
adequate pathology, e.g., muscle spasm, 
and is evidenced by his visible behavior, 
e.g., facial expression or wincing, on 
pressure or manipulation.  The examiner's 
inquiry in this regard should not be 
limited to muscles or nerves, but should 
include all structures pertinent to 
movement of the joint.  It is important 
for the examiner's report to include a 
description of the above factors that 
pertain to functional loss due to the 
left knee and right ankle disabilities 
that develops on use.  In addition, the 
examiner should express an opinion as to 
whether pain or other manifestations 
occurring during flare-ups or with 
repeated use could significantly limit 
functional ability of the affected part.  
The examiner should portray the degree of 
any additional range of motion loss due 
to pain on use or during flare-ups.  The 
examiner should note, in particular, the 
varying clinical findings regarding the 
veteran's left knee and right ankle 
disabilities reported on VA and non-VA 
examinations since 1993 and should, to 
the extent possible, reconcile any 
current clinical findings that differ 
from those noted on prior examinations.  
All opinions expressed should be 
supported by reference to pertinent 
evidence.  

3.  An appropriate statement of the case 
should be sent to the veteran with regard 
to the issue of service connection for a 
right knee disability.  The veteran 
should be advised that a substantive 
appeal, VA Form 9, should be submitted in 
order to continue the appeal of that 
issue.  If, and only if, the veteran 
submits a timely substantive appeal 
should the RO certify that issue for 
appellate consideration.  

4.  The RO should again consider the 
veteran's claims for higher ratings for 
his left knee and right ankle 
disabilities.  The RO's consideration 
should include the applicability of 
staged ratings for the disabilities, 
pursuant to Fenderson v. West, 12 Vet. 
App. 119 (1999), as well as the 
applicability of separate ratings based 
on limitation of motion and instability 
in a joint, pursuant to Esteban v. Brown, 
6 Vet. App. 259 (1994), and VAOPGCPREC 
23-97.  If any action taken remains 
adverse to the veteran, he and his 
accredited representative should be 
furnished with a supplemental statement 
of the case and should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	William R. Harryman
	Acting Member, Board of Veterans' Appeals







